[Cite as State v. Rutherford, 2018-Ohio-2638.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                                PIKE COUNTY

STATE OF OHIO,                 :
                               :    Case No. 17CA883
     Plaintiff-Appellee,       :
                               :
     vs.                       :    DECISION AND JUDGMENT
                               :    ENTRY
CLINTON RUTHERFORD,            :
                               :
    Defendant-Appellant.       :    Released: 06/26/18
_____________________________________________________________
                         APPEARANCES:

Timothy Young, Ohio State Public Defender, and Stephen P. Hardwick,
Assistant Ohio State Public Defender, Columbus, Ohio, for Appellant.

Robert Junk, Pike County Prosecuting Attorney, and Michael A. Davis,
Assistant Pike County Prosecuting Attorney, Waverly, Ohio, for Appellee.
_____________________________________________________________

McFarland, J.

        {¶1} Appellant Clinton Rutherford was convicted of rape and gross

sexual imposition after a bench trial in the Pike County Court of Common

Pleas in February 2017 and now appeals the judgment entry of sentence

journalized April 18, 2017. On appeal, he asserts the trial court erred in

permitting an unlicensed psychological counselor to testify as to certain

statements made by the victim. Based upon our review of the pertinent Ohio

case law, we find no merit to Appellant’s argument. Accordingly, we
Pike App. No. 17CA883                                                                                   2

overrule the sole assignment of error and affirm the judgment of the trial

court.

                                               FACTS

         {¶2} In November 2015, Appellant’s 7-year-old daughter, “L.R.,” was

being prepped for a tonsillectomy when a nurse noticed fresh vaginal

bleeding. Upon further examination, it was determined that L.R. had

abrasions inside her vagina and outside on the vaginal area. These findings

were reported to Pike County Children’s Services, and an investigation

ensued. L.R. was removed from the home where she lived with her parents,

Appellant and Amber Rutherford, her siblings, and other extended family.1

         {¶3} L.R. and her siblings went to live with a foster family in a nearby

county. Her parents had supervised weekly visits. In January 2016, L.R.

began receiving counseling for mental health issues upon referral to the

Woodland Center, a facility in Jackson, Ohio. In March 2016, L.R. made

revelations during a group counseling session at her school, regarding

Appellant, which were reported to the appropriate authorities.

         {¶4} Appellant was subsequently interviewed by Major Tracy Evans

of the Pike County Sheriff’s Department. During a second interview,

Appellant explained that he had been having sex with his wife but

1
 The Rutherfords and their three children lived in the basement of Appellant’s mother-in-law’s house.
Appellant’s mother-in-law lived upstairs with her significant other and his adult son.
Pike App. No. 17CA883                                                                               3

mistakenly touched L.R.’s vagina with his penis. Appellant blamed the

mistake on his being overmedicated. Appellant and his wife were thereafter

indicted jointly on various felony counts:

           1) R.C. 2907.02(A)(1)- Rape of a child under ten years of age;

           2) R.C. 2907.05(A)(4)- Gross sexual imposition;

           3) R.C. 2919.22(B)(2)- Endangering children;

           4) R.C. 2919.22(B)(2)- Endangering children;

           5) R.C. 2921.04(B)(2)- Intimidation;

           6) R.C. 2921.31(A)- Obstructing official business; and,

           7) R.C. 2919.22(B)- Endangering children.2

           {¶5} Appellant and his wife pleaded not guilty to the charges at

arraignment. Their cases were later bifurcated for purposes of trial. Prior to

Appellant’s jury trial, he elected to have a bench trial. At the

commencement of Appellant’s trial, the State of Ohio orally moved to

dismiss both counts of child endangering contained in counts three and four

of the indictment. The court granted the motion.

           {¶6} During Appellant’s trial, the State presented testimony from

Brittany Bakenhaster, L.R.’s counselor at the Woodland Center; Dr. Sathish

Jetty, a pediatrician; Holly Wiggins, an investigator for Pike County


2
    Counts five and six also charged Amber Rutherford. Count seven charged only Amber Rutherford.
Pike App. No. 17CA883                                                                           4

Children’s Services; and Major Evans. Several State’s exhibits were

admitted into evidence, including Appellant’s videotaped interview with

Major Evans. At the close of the State’s evidence, the defense made a

Crim.R. 29 motion as to counts one, two, five, and six of the indictment.

The court granted the motion as to count five, intimidation.

        {¶7} The defense presented testimony from L.R.’s foster parent, Heidi

Harris. Ms. Harris testified in detail about many troubling behaviors she

observed in L.R.3 Some of these behaviors were violent to herself or others.

Ms. Harris often observed L.R. “rough-housing” or “brawling” with her

brothers. Ms. Harris also testified she saw L.R. remove her Barbie dolls’

clothes and rub the dolls together while explaining “that’s what you do when

you are naked.”

        {¶8} Appellant also testified in his own defense. Appellant denied

ever engaging in any type of sexual activity with L.R. He testified she liked

to play rough with her brothers, riding toy trucks downhill and climbing

trees. He testified he observed her, 48-hours prior to his interview with

Major Evans, “messing with herself with her fingers” and with her Barbie

dolls. He testified when he met with Major Evans, he thought he was

hopeful that the meeting would lead to getting his children back and

3
 During her testimony, Ms. Harris reviewed notes she and her husband had made regarding their
observations of L.R. and her brothers while in their care.
Pike App. No. 17CA883                                                                                   5

reuniting the family. Appellant explained that he lied to Major Evans during

the interview because he felt trapped and degraded. He felt he had no choice

and he made the statement incriminating himself so “at least the children

could go back to their mother.” At the close of trial, the court found

Appellant guilty on count one, rape, and count two, gross sexual imposition.

Appellant was found not guilty as to count six, obstructing official business.4

        {¶9} Appellant was sentenced on April 4, 2017 and resentenced on

April 18, 2017 in order for the court to impose a mandatory period of post-

release control. This timely appeal followed. Additional facts gleaned from

the trial testimony are set forth below, where pertinent.

                                 ASSIGNMENT OF ERROR

        I.       “THE TRIAL COURT ERRED BY PERMITTING AN
                 UNLICENSED PSYCHOLOGICAL COUNSELOR TO
                 TESTIFY ABOUT HEARSAY STATEMENTS THAT
                 L.R. ALLEGEDLY MADE.”

                                 STANDARD OF REVIEW

        {¶10} “Decisions involving the admissibility of evidence are reviewed

under an abuse-of-discretion standard of review.” State v. Wright, 4th Dist.

Lawrence No. 16CA24, 2017-Ohio-9041, at ¶ 24, quoting Estate of Johnson

4
  The April 18, 2017 judgment entry of sentence reflects that count seven of the indictment charged only
Amber Rutherford. As explained in In re Helfrich, 5th Dist. Licking No.13CA20, 2014-Ohio-1933, at ¶ 35,
we may take judicial notice of the Pike County Court of Common Pleas website which reflects that on
March 15, 2017, Amber Rutherford pleaded guilty to count six, obstructing official business. On that same
date, counts five and seven were dismissed as to Amber Rutherford. See
http://pikecountycpcourt.org/eservices, accessed April 25, 2018. Therefore, all counts of the indictment
have been resolved and no issue exists as to the finality of the April 18, 2017 judgment entry.
Pike App. No. 17CA883                                                          6

v. Randall Smith, Inc., 135 Ohio St.3d 440, 2013-Ohio-1507, 989 N.E.2d 35,

¶ 22, citing State v. Hancock, 108 Ohio St.3d 57, 2006-Ohio-160, 840

N.E.2d 1032; State v. Morris, 132 Ohio St.3d 337, 2012-Ohio-2407, 972

N.E.2d 528, ¶ 19. Thus, an appellate court will not disturb a trial court's

ruling regarding the admissibility of evidence absent a clear showing of an

abuse of discretion with attendant material prejudice to defendant. State v.

Green, 184 Ohio App.3d 406, 2009-Ohio-5199, 921 N.E.2d 276, ¶ 14 (4th

Dist.).

          {¶11} When, however, an appellant alleges that a trial court's

evidentiary ruling was “ ‘based on an erroneous standard or a

misconstruction of the law,’ ” an appellate court reviews the trial court's

evidentiary ruling using a de novo standard of review. Wright, supra, at

¶ 25, quoting Wray v. Wessell, 4th Dist. Scioto Nos. 15CA3724 and

15CA3725, 2016-Ohio-8584, at ¶ 13, citing Morris at ¶ 16, quoting

Castlebrook, Ltd. v. Dayton Properties Ltd. Partnership, 78 Ohio App.3d

340, 346, 604 N.E.2d 808 (2nd Dist.1992); accord Estate of Johnson at ¶ 22

(reviewing admissibility of evidence by first examining whether, as a matter

of law, statute applied, and then once threshold question concerning

applicability of statute resolved, reviewing whether trial court abused its

discretion); Med. Mut. of Ohio v. Schlotterer, 122 Ohio St.3d 181, 2009-
Pike App. No. 17CA883                                                          7

Ohio-2496, 909 N.E.2d 1237, ¶ 13 (stating that “[w]hen a court's judgment

is based on an erroneous interpretation of the law, an abuse-of-discretion

standard is not appropriate”); Painter and Pollis, Ohio Appellate Practice,

Appendix G (2015) (stating that although trial court decisions involving the

admission of evidence are generally reviewed as a discretionary matter, but

they are subject to de novo review if a clear legal rule applies. “For

example, a trial court does not have discretion to admit hearsay into

evidence”).

                            LEGAL ANALYSIS

      {¶12} In Appellant’s sole assignment of error, he essentially asserts

that the trial court abused its discretion by admitting inadmissible hearsay

evidence into the record. The hearsay statements at issue were allegedly

made by L.R. to her counselor, Brittany Bakenhaster, during group therapy.

At trial and relevant to this appeal, Appellant objected specifically to Ms.

Bakenhaster’s testimony that L.R. made the following statements to her:

      “I used to live in Waverly, with my mom and dad. My dad
      touched me one time, and I got taken away. He knew he would
      get in trouble after he touched me. He never touched me
      again.”

      ***

      “My dad shouldn’t have done that to me. I was told by people
      that my dad had sex with me because he made me
      bleed.”(Emphasis added.)
Pike App. No. 17CA883                                                          8

      ***

      “[S]ex is for big people, it’s not for little kids. That’s
      something that big people do. I don’t understand why my dad
      would do something like that to me. I don’t see my dad
      anymore. The services people took me from my mom and dad
      and now I live with my foster parents. Emma is my foster
      mom. I glad (sic) that I am not touched like that anymore. If
      anybody ever tried to hurt me like that again, I would kick them
      in the nuts, if they are a boy.”

      ***

      “I would hurt the woman differently if the woman ever tried to
      touch me. Nobody’s ever going to hurt me like that again.”

      {¶13} Appellant sets forth the issue for review as to whether

psychological counseling is legitimately considered to be medical treatment.

However, he further criticizes the hearsay statements as being made by an

“unlicensed” psychological counselor. Based upon our review of Ohio law

in this area, we find that the hearsay statements admitted into evidence at

Appellant’s trial were permissible in that the questionable statements were

made to a case manager assisting a psychological counseling team and were

made for the purposes of diagnosis and treatment of mental issues.

      {¶14} Statements made outside of the courtroom, offered at trial to

prove the truth of what they assert, are generally inadmissible as “hearsay”

unless an exception applies. State v. Knauff, 4th Dist. Adams No. 10CA900,

2011-Ohio-2725, at ¶ 27; Evid.R. 801(C); Evid.R. 802; State v. DeMarco,
Pike App. No. 17CA883                                                         9

31 Ohio St.3d 191, 195, 509 N.E.2d 1256 (1987). Out-of-court statements

made for purposes of medical diagnosis or treatment are hearsay, but are

admissible in court under the hearsay exception provided in Evid.R. 803(4).

Id. Such statements are only admissible “insofar as reasonably pertinent to

diagnosis or treatment.” Evid.R. 803(4). Id.

      {¶15} At Appellant’s trial, Ms. Bakenhaster began by testifying that

she has a bachelor’s degree in psychology, a master’s degree in school

counseling, and a master’s degree in professional counseling with pending

licensure. Ms. Bakenhaster is employed as a case manager at Woodland

Center. Woodland Center is an agency for treatment of children with mental

issues by staff psychologists and psychiatrists.

      {¶16} Ms. Bakenhaster further testified that Woodland provides

individual and group counseling. She began working with L.R. in group

counseling at L.R.’s school in January 2016. Children come into the group

because of behavioral reasons or trauma-based issues. Ms. Bakenhaster

testified when she receives information through counseling, she provides it

to her superiors. Ms. Bakenhaster is supervised by staff psychologist Mary

Brown.

      {¶17} Ms. Bakenhaster testified she had a treatment plan for L.R. and

her group. The plan implemented creative measures for helping the children
Pike App. No. 17CA883                                                                                  10

express the emotional pain they experienced. Ms. Bakenhaster discussed the

group treatment plan with Mary Brown. The ultimate purpose for Ms.

Bakenhaster’s counseling with L.R. was to help her: (1) have better self-

esteem; (2) understand that there are good people in the world; (3)

understand that she can trust people; (4) learn to communicate positively

with others; and, (5) understand that she can express her thoughts and

concerns in a safe environment.

        {¶18} At trial, defense counsel objected to any questioning regarding

discussions L.R. may have had with Ms. Bakenhaster about her father,

Appellant. Defense counsel referred to Ms. Bakenhaster as an “unlicensed

counselor.” However, the prosecutor argued that Ms. Bakenhaster’s

statements were admissible pursuant to Evid.R. 803(4) because she acted as

an assistant gathering information for the purpose of psychological

treatment. On appeal, Appellant emphasizes that the hearsay statements

were critical to the State’s case, given that the only medical testimony

regarding L.R.’s injuries was not specific so as to identify a source of injury,

and also given that Appellant’s interrogation by Major Evans was coercive.5


5
  The State’s brief in response provides an in-depth discussion regarding the legitimacy of Major Evans’
interview with Appellant. We first note that parties must comply with the Ohio Rules of Appellate
Procedure. If not, App.R. 12(A)(2) permits us to disregard those assignments of error that are not
separately argued. Prokos v. Hines, 4th Dist. Athens Nos. 10CA51, 10CA57, 2014-Ohio-1415, at ¶ 63.
Here, Appellant did not raise any issue with regard to Major Evans’ interview under a separate assignment
of error. “While appellate courts have the option to address two or more assignments of error at once, the
parties do not.” In the Matter of B.M., 4th Dist. Hocking No. 16CA12, 2017-Ohio-7878, at ¶ 22; Powell v.
Pike App. No. 17CA883                                                                                  11

         {¶19} For the reasons which follow, we find the trial court did not

abuse its discretion when admitting L.R.’s out-of-court statements to Ms.

Bakenhaster, a case manager who provided group counseling for mental

health issues to L.R. at her school. We begin by setting forth the parameters

for admission of hearsay statements under Evid.R. 803 (4). In this court’s

decision in State v. Knauff, supra, we observed that when deciding whether

hearsay is reliable enough for admission under Evid.R. 803(4), courts look at

several factors. Id. at ¶ 28. We observed:

        “The first ‘factor’ is the “selfish-motive” doctrine, i.e., “the
        belief that the declarant is motivated to speak truthfully to a
        physician because of the patient's self-interest in obtaining an
        accurate diagnosis and effective treatment.” Id. quoting State v.
        Muttart, 116 Ohio St.3d 5, 2007–Ohio–5267, 875 N.E.2d 944,
        at ¶ 34, citing State v. Eastham, 39 Ohio St.3d 307, 312, 530
        N.E.2d 409 (1988) (Brown, J., concurring). Another factor
        courts consider is the medical professional's subjective reliance
        on the statement, because “physicians, by virtue of their
        training and experience, are quite competent to determine
        whether particular information given to them in the course of a
        professional evaluation is ‘reasonably pertinent to diagnosis or
        treatment [,]’ and are not prone to rely upon inaccurate or false
        data in making a diagnosis or in prescribing a course of
        treatment.” Id. at ¶ 41, 530 N.E.2d 409, quoting King v. People
        (Colo.1990), 785 P.2d 596, 602. In Muttart, the Supreme Court
        of Ohio observed that the professional reliance factor is of
        “great import” in cases of child abuse. Id.”


Vanlandingham, 4th Dist. Washington No. 10CA24, 2011-Ohio-3208, at ¶ 24; Keffer v. Cent. Mut. Ins.
Co., 4th Dist. Vinton No. 06CA652, 2007-Ohio-3984, at ¶ 8, fn.2. Since Appellant did not set forth a
separate assignment of error and separate arguments regarding the interview, we are permitted to disregard
the issue and we hereby choose to do so.
Pike App. No. 17CA883                                                         12

      {¶20} In Knauff at ¶ 29, we also cited Muttart’s “non-exhaustive list

of additional factors that a court should weigh when considering whether

out-of-court statements obtained from a young child are admissible under

this exception”:

      “(1) Whether medical professionals questioned the child in a
      leading or suggestive manner and whether the medical
      professional followed proper protocol in eliciting a disclosure
      of abuse;

      (2) Whether the child had a reason to fabricate, e.g., a pending
      legal proceeding or bitter custody battle;

      (3) Whether the child understood the need to tell the medical
      professional the truth; and

      (4) Whether the age of the child could indicate the presence or
      absence of an ability to fabricate a story. Id. at ¶ 49, 875 N.E.2d
      944.”

      {¶21} In the case presently before us, the trial court initially sustained

counsel’s objections and required additional foundational testimony. Ms.

Bakenhaster continued, testifying that children are allowed to talk about

alleged abuse as part of a treatment plan in order to address their pain.

Through “draw therapy,” where children are encouraged to draw their

parents, the counselors can learn “family dynamics.” Using this

information, the treatment plan can address problem behaviors.

Psychologists make suggestions based upon what is learned from the “draw”

or “play therapy.” Psychologists may question the child’s medications, how
Pike App. No. 17CA883                                                         13

the child is progressing, how treatment is affecting the child, and suggest

additional resources. The psychologists enter the data she gives them into

the database.

      {¶22} Ms. Bakenhaster encouraged L.R. to express her feelings

through draw and play therapy. Ms. Bakenhaster also testified if L.R. or

other children made statements during group therapy sessions, she would

begin to look for marks or evidence on the body in order to make a further

report. If additional evidence supported a disclosure, she would report to

Children’s Services and discuss with Mary Brown.

      {¶23} Ms. Bakenhaster testified L.R. disclosed quite a bit of

information in March 2016 while Ms. Bakenhaster was conducting a group

therapy session at the school and while she was encouraging the children to

draw and express what was going on in their lives. She testified that the

disclosures L.R. made to her were entered in the database, stored, and

reviewed with the staff psychologist as part of her treatment. Ms.

Bakenhaster opined that the disclosure showed L.R. was progressing in her

treatment and more able to trust her. Ms. Bakenhaster concluded her direct

testimony stating she discussed the disclosed information with her

supervisor and incorporated the information into L.R.’s treatment plan. Part
Pike App. No. 17CA883                                                          14

of the treatment plan was simply continuing to talk with L.R. about what had

happened to her.

      {¶24} Appellant argues that L.R.’s statements were used for purposes

of psychotherapy but not for medical treatment. Appellant emphasizes that

psychotherapy is not medical treatment under Evid.R. 803(4) because

psychotherapists cannot practice medicine. However, as we observed in our

decision in State v. Wilson, 4th Dist. Adams No. 99CA672, 2000 WL

228242 (Feb. 18, 2001), at *7, Evid.R. 803(4) is not limited to statements

relating to physical condition. Statements made during the course of a

psychological examination may also be admissible provided that the purpose

of the examination is to diagnose or treat the victim's psychological

condition. Id. at *7. See State v. Vaughn (1995), 106 Ohio App.3d 775, 780;

State v. McWhite, 73 Ohio App.3d (6th Dist.1991), 323, 329-330. And,

Evid.R. 803(4) does not require that the statements be made to a specific

type of health care provider as long as made for purposes of diagnosis or

treatment. Id. at *7. Thus, a statement may still be within the scope of the

exception if it is directed to other physical and mental health professionals,

including nurses, psychiatrists, psychologists, and therapists. Id., citing State

v. Chappell (1994), 97 Ohio App.3d 515, 530, 646 N.E. 2d 9441 (8th

Dist.1994).
Pike App. No. 17CA883                                                       15

      {¶25} We considered the requirements of Evid.R. 803(4) in an older

case in this district, State v. Robison, 4th Dist. Pickaway No. 85-CA-12,

1986 WL 11935 (Oct. 22, 1986). Robison was found guilty of felonious

sexual penetration and felonious assault after his natural daughter, aged

seven, was rushed to the hospital bleeding profusely from the vagina, and

with multiple bruising on her body and extremities. On appeal, Robison

contended that Evid.R. 803(4) did not include statements made to a

psychologist. We disagreed.

      {¶26} We pointed out the record revealed that the child was referred

to the county mental health facility by her guardian ad litem and by the

county children's services for psychological evaluation and therapy. She has

been diagnosed as having an over anxious disorder, and as needing

psychological treatment. The child's eventual statement came as a natural

result of therapy.

      {¶27} We disagreed with Robison’s contention that Evid.R. 803(4)

does not include statements made to a psychologist. We observed that

Evid.R. 803(4) does not specify to whom the statement must be made.

Further, the statements were made as part of the emotional healing process,

and as such, were made for the purposes of medical treatment.
Pike App. No. 17CA883                                                          16

      {¶28} Robison also contended his identity as the perpetrator of the

girl's injuries was not a statement that is pertinent to diagnosis or treatment.

We again disagreed, observing at *5:

      “Careful consideration of the purpose and scope of the child's
      therapy leads us to believe that in this instance, the identity of
      the perpetrator is pertinent to medical diagnosis. * * * An
      important part of diagnosis and treatment is to discern the
      source of injury and trauma to a child, and to isolate the child
      from that influence. 4 Weinstein, Evidence (1981) 803(4)(01) p.
      803-129 states:
      ‘* * * in the case of a statement made for treatment the test is
      not only whether the declarant thought it relevant (thereby
      establishing reliability), but also whether a doctor would have
      reasonably relied upon such statement in deciding upon a
      course of treatment.’ We believe Dr. Jones would have a
      responsibility to rely upon the child's statement in shaping the
      course of therapy for her, and in making any recommendations
      as to her placement in a foster home or a return to her family. In
      a child abuse case like the one at bar, the identity of the
      perpetrator makes a marked difference in the doctor's ability to
      help the child, and is integral to medical diagnosis and
      treatment.”

      {¶29} Our later decision in Knauff, supra, provided similar general

guidance. Knauff was convicted by a jury of rape of his five-year-old

daughter. On appeal, he argued a videotape interview of his daughter by a

social worker was not admissible as it constituted hearsay. After receiving a

report from the Adams County Sheriff’s office, a social worker, Cecelia

Friehofer at the Mayerson Clinic at Cincinnati Children's Hospital, evaluated

the child and recorded a one-hour interview. Knauff argued his daughter
Pike App. No. 17CA883                                                        17

could not have known her statements on the videotape were made for the

purposes of medical treatment.

      {¶30} At trial Friehofer discussed the general methodology behind a

“forensic interview. She explained that one purpose of the lengthy interview

was to gain as much information as possible so that the child would not have

to discuss the abuse with others. Another purpose of the interview was to

gain information so that medical staff could make appropriate decisions

concerning necessary physical or mental health treatment. Because Knauff’s

daughter advised Friehofer: “[T]hat's why I'm here – to see a doctor,” we

found her statement satisfied the foundational requirement.

      {¶31} Knauff also contended that many other questions and answers

in the interview went beyond what was necessary to provide the child’s

medical provider information about physical symptoms. Knauff in essence

disputed whether the professional reliance component of reliability was

present because the Friehofer and the child discussed other topics such as

weather, school, and locations where there abuse occurred. We observed,

however, that Friehofer testified about additional purposes of the interview

such as to provide recommendations not only for a course of physical

treatment but also for recommendations on “therapy” and “psychological

assistance.” We observed:
Pike App. No. 17CA883                                                         18

      “Friehofer used the hour-long interview with the then five-year-
      old victim to gain an understanding of the type and extent of
      abuse D.K. experienced. True, many of her answers went
      beyond what was necessary to conduct a basic physical
      examination. But all of D.K.'s statements, even those tangential
      or unrelated to the physical effects of the abuse, reasonably
      assisted Friehofer and subsequent medical professionals with
      the information necessary to prescribe a proper course of
      physical and mental treatment for the child. In fact, the record
      reflects that D.K. underwent at least two months of counseling
      sessions prior to the trial.”

      {¶32} At trial, the State directed the trial court to State v. Fread, 12th

Dist. Butler No. CA2013-03-045, 2013-Ohio-5206. Fread appealed his

conviction for domestic violence perpetuated against his 13-year-old step-

son, C.R. After speaking with police, C.R. had given a statement to a

psychologist, Dr. Knight. One of his arguments on appeal was that Dr.

Knight’s testimony regarding C.R.’s statements to him was inadmissible

hearsay not subject to the 803(4) exception on the basis of medical diagnosis

or treatment. The Fread court observed at ¶ 18:

      “This court has previously held that statements made during the
      course of a psychological examination are admissible to the
      same extent as statements made to a treating physician,
      provided that the purpose of the psychological examination is
      the diagnosis and treatment of the victim's psychological
      condition, rather than gathering evidence against the accused.
      State v. Vaughn, 106 Ohio App.3d 775, 780 (12th Dist.1995).
      In addition, the determination of whether Evid.R. 803(4)
      applies is based upon the purpose for which the statement was
      made rather than whether the person to whom the statement was
      made subsequently testifies as a lay witness or an expert.
      Finally, it is irrelevant whether diagnosis or treatment actually
Pike App. No. 17CA883                                                         19

      occurs for Evid.R. 803(4) to apply. All that is required is that
      the statements were made for the purpose of diagnosis or
      treatment.”

      {¶33} Appellant has directed us to the Sixth District’s decision in

State v. McWhite. 73 Ohio App.3d 323, 329, 597 N.E.2d 168 (6th

Dist.1991), arguing that McWhite cautioned against a “literal reading of

Evid.R. 803(4) and, therefore, Evid. R. 803(4) should be limited to

statements made to medical personnel. Upon review of McWhite, we fail to

see how this case supports Appellant’s argument. In 1988, McWhite was

indicted on two counts of aggravated murder of his girlfriend and her minor

daughter. McWhite’s 3-year-old son Jake was found at the murder scene

with marks on his neck suggesting attempted strangulation. McWhite was

eventually tried and convicted by a jury.

      {¶34} Dr. Scully, a clinical psychologist, testified at trial that he had

treated Jake for emotional and behavioral problems and that during

treatment sessions Jake mentioned the events leading up to the murders of

his mother and sister. Jake’s recollections were crucial in that he was the

only witness present other than the defendant and a co-defendant when

Jake’s mother and sister were killed. However, Jake could not testify as a

witness since he was found incompetent. Before Dr. Scully took the stand,

defense counsel made a continuing objection on the record to anything Dr.
Pike App. No. 17CA883                                                        20

Scully would testify to regarding statements made to him by Jake. The trial

judge noted on the record that the objection was to apply to all testimony of

Dr. Scully. Dr. Scully testified to various incriminating statements Jake told

him during counseling.

      {¶35} On appeal, McWhite challenged Dr. Scully’s testimony on two

grounds, one being that the trial court allowed Dr. Scully to opine as to

Jake’s veracity. The trial court found merit to this argument. Relevant

however to this appeal, McWhite also argued that the trial court erred in

admitting Dr. Scully's testimony under Evid.R. 803(4) since Dr. Scully was

a clinical psychologist and not a medical doctor. The McWhite court

commented that Evid.R. 803(4) does not explicitly limit its scope to

statements regarding the declarant's bodily condition. Weissenberger's Ohio

Evidence (1991) 55, Section 803.48. McWhite at 73 Ohio App.3d 329.

McWhite further noted that the Staff Note to Evid.R. 803(4) is silent on the

issue of whether or not a clinical psychologist's testimony is admissible. Id.

      {¶36} In its opinion, the McWhite court discussed at length the

compelling interest safeguarding the physical and psychological well-being

of minor victims. Citing State v. Boston, 46 Ohio St.3d 108, 545 N.E.2d

1220 (1989), the McWhite court noted at 329:

      “As child abuse cases increase throughout the country at an
      alarming rate it has become apparent that psychological
Pike App. No. 17CA883                                                          21

      counseling is just as important in treating child victims of crime
      as is medical treatment for the child's physical injuries. To
      unequivocally exclude clinical psychologists and other
      professionals from the scope of Evid.R. 803(4) is to ignore the
      reality that these people are trained professionals qualified to
      render objective opinions on the probability that a child has
      been subjected to abuse. These professionals play an invaluable
      role in cases involving very young children like Jake McWhite.
      Moreover, the language of Evid.R. 803(4) focuses on the
      declarant's motivation in making the statement, rather than to
      whom it was made. We believe that the syllabus of Boston does
      not preclude the testimony of clinical psychologists and other
      professionals in cases involving child victims of crime. Rather,
      it is in keeping within the spirit and purpose of Evid.R. 803(4).”

      {¶37} McWhite further contended that at the time of his treatment,

Jake was too young to understand the necessity of being truthful with Dr.

Scully. Citing our decision in Robison, the appellate court pointed out that

Jake met with Dr. Scully approximately one hundred times over a one-year

period. As he progressed in his treatment, young Jake began to refer to Dr.

Scully as “Dr. Terry,” clearly recognizing the doctor as an authority figure.

We believe as in Robison, supra, that at some level young Jake understood

that he was receiving help from Dr. Scully and he was therefore motivated to

tell the truth. The McWhite court found no merit to the appellant’s argument

that the hearsay statements of Jake were improperly admitted because Dr.

Scully was not a medical doctor.

      {¶38} In State v. Jett, 11th Dist. Portage No. 97-P-0023, 1998 WL

258166, the appellate court also cited the principles set forth in Chappell,
Pike App. No. 17CA883                                                        22

Vaughn, and McWhite. Jett was convicted by a jury of the sexual

penetration of a four-year-old girl. The Jett court noted that although most

hearsay declarations offered into admission under Evid.R. 803(4) will have

been made to a physician by a patient seeking medical diagnosis or

treatment, the rule does not require that such a declaration be made to a

physician or be about bodily condition. See Weissenberger, Ohio Evidence

(1997) 403-404, Sections 803.47 and 803.48. There the victim’s mother

contacted a psychologist regarding defiant behavior of the victim and her

young brother. Eventually, the victim told the psychologist that the mother’s

live-in boyfriend had touched her private parts.

      {¶39} The Jett court observed that a trial court must consider the

circumstances surrounding the making of the hearsay statement. However,

Jett ultimately concluded that since there was insufficient evidence

indicating that the victim was aware that her statements were made for the

purpose of psychological diagnosis or treatment, the statements should have

been excluded on the basis that they fell outside the scope of Evid.R. 803(4).

In Jett, the trial court’s judgment was reversed and Jett’s case remanded.

      {¶40} In State v. Tillman, 12th Dist. Butler No. CA2003-XX-XXXXXXX-

Ohio- 6240, Tillman was indicted for rape of a child under ten and gross

sexual imposition after M.C., a friend’s child, told a social worker that
Pike App. No. 17CA883                                                           23

someone had “put a finger in her.” He was convicted by a jury. On appeal,

Tillman argued the trial court erred in permitting the state’s psychological

assistant to testify regarding his evaluation, diagnosis, and various hearsay

statements made by M.C.

      {¶41} While this case differs in that the witness was qualified as an

expert, the appellate court referenced the same principles as previously cited

in Vaughn. See also State v. Goins, 12th Dist. Butler No. CA2000–09–190,

2001–Ohio–8647. The appellate court thus found that based upon the

circumstances surrounding the social worker’s interview with M.C., the

interview with the victim was conducted so as to recommend treatment for

the victim, even though he may not have made the ultimate diagnosis. Id. at

24.

      {¶42} Applying the Muttart factors in this case, we find L.R.’s

statements were made in the context of group therapy and for the purpose of

diagnosis and treatment of the mental issues she had been having. Our

review of the record demonstrates an absence of evidence to suggest Ms.

Bakenhaster questioned L.R. in a leading or suggestive manner. L.R. made

the statements to Ms. Bakenhaster in group counseling. Ms. Bakenhaster

had facilitated discussion about family dynamics through draw and play

therapy.
Pike App. No. 17CA883                                                          24

      {¶43} Furthermore, Ms. Bakenhaster’s testimony revealed the

statements were made after approximately 2 months in therapy. Ms.

Bakenhaster opined that she had established a level of trust at the time L.R.

made her statements, which had not been previously established. Similar to

the analysis set forth in McWhite, supra, we perceive this fact as suggesting

that L.R. understood the need to tell the truth and that she was telling the

truth for the purpose of receiving some sort of help.

      {¶44} However, Appellant has also pointed out that Ms. Bakenhaster

is not a licensed psychologist or psychotherapist. A similar issue was raised

in our own decision in State v. Wilson, supra. Wilson was charged with one

count of penetration and one count of rape based on allegations from his

five-year-old former stepdaughter Alexandria. Alexandria and her mother

testified at trial. Her mother testified she first took the child to a

psychotherapist, Mrs. Harffman, when her behavior changed. Ms. Harffman

testified that Alexandria revealed during a counseling session that she had

been sexually abused. Defense witnesses however testified to instances of

sexual activity they had observed. Wilson testified and denied sexually

abusing Alexandra. He was convicted by a jury of both charges.

      {¶45} On appeal, Wilson challenged Alexandria’s competency to

testify, the admissibility of certain exhibits, the sufficiency of the evidence,
Pike App. No. 17CA883                                                         25

and his consecutive sentence. Relevant to this appeal, Wilson argued that

the trial court erred in admitting State's Exhibit 3, an examination report

from the SAM Clinic prepared by Amy Herbert. The trial court found the

exhibit admissible under Evid.R. 803(4), essentially summarizing that the

court may admit a child's statements if they are made for purposes of

medical diagnosis or treatment and there is no evidence to cast doubt upon

the child's motivation for making the statements.

      {¶46} Wilson specifically argued that the exhibit should not have been

admitted because there was no testimony regarding the qualifications of

Amy Herbert. We reiterated the principles of Chappell, Vaughn, and

McWhite. We concluded, however that:

      “As to State's Exhibit 3, there was testimony from Ms. Herbert
      that she was employed as a graduate intern at the SAM Clinic
      and that her duties were to interview Alexandria and then
      discuss Alexandria's statements with the doctor for purposes of
      her examination. Furthermore, State's Exhibit 3 includes Ms.
      Herbert's signature followed by the letters LSW, which
      indicates that Ms. Herbert is a licensed social worker. See State
      v. Dumas (Feb. 19, 1999), Franklin App. No. 98AP-581,
      unreported (holding that statements made to a social worker
      whose duty was to interview children and provide the
      information to the medical staff were admissible pursuant to
      Evid.R. 803(4)). Ms. Herbert was acting as part of the medical
      team for purposes of treating Alexandria. Both Ms. Harffman
      and Ms. Herbert are licensed social workers who were
      diagnosing and treating Alexandria. The fact that they are not
      medical doctors does not per se require exclusion of the
      reports.” Wilson, supra, at *7.
Pike App. No. 17CA883                                                          26

       {¶47} In the present case, although Ms. Bakenhaster was not a

licensed psychologist or psychotherapist, she was acting as part of a medical

team for purposes of treating L.R. Ms. Bakenhaster testified as part of her

employment, she conducted group counseling and any information she

received regarding L.R. or any other child in the group, was entered into a

database. Ms. Bakenhaster and her supervisor, the staff psychologist,

professionally relied on the statements in reviewing L.R.’s treatment plan.

Under these circumstances, we do not find the hearsay statements were

improperly admitted.

       {¶48} For the foregoing reasons, we find no error or abuse of

discretion by the trial court’s admission of L.R.’s out of court statements.

As such, we overrule the sole assignment of error and affirm the judgment of

the trial court.

                                                 JUDGMENT AFFIRMED.
Pike App. No. 17CA883                                                        27

                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and that costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing
the Pike County Common Pleas Court to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Hoover, P.J. & Harsha, J.: Concur in Judgment and Opinion.

                                        For the Court,


                                 BY: _____________________________
                                     Matthew W. McFarland, Judge


                      NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
                   the date of filing with the clerk.